CITIES — PUBLIC COMPETITIVE BIDDING ACT — NEGOTIATION WITH LOW BIDDER Where a city seeks construction bids pursuant to 61 O.S. 101-136 [61-101-136] (1976), the city may not negotiate with the low bidder if all submitted bids exceed the engineer's estimate required in 11 O.S. 673 [11-673] (1971). The Attorney General has considered your request for an opinion wherein you ask, in effect, the following question: If a city seeks construction bids pursuant to 61 O.S. 101-136 [61-101-136] (1976), can the city negotiate with the low bidder where all submitted bids exceed the engineer's estimate required in 11 O.S. 673 [11-673] (1971)? Title 11 O.S. 673 [11-673] (1971) provides: "Before the city council shall make any contract for building bridges or sidewalks, or for any work on streets, or for any other work or improvement, an estimate of the cost thereof shall be made by the city engineer, and submitted to the council, and no contract shall be entered into, for any work or improvement, for a total price exceeding the aggregate amount of such estimate.  The Public Competitive Bidding Act of 1974, 61 O.S. 101-136 [61-101-136] (1976), requires municipalities to let and award all public construction contracts to the lowest responsible bidder through free and open competitive bidding. Since under 11 O.S. 673 [11-673], supra, a municipality cannot enter into a contract where the contract price exceeds the engineer's estimate, you ask if the municipality can negotiate with the low bidder. We assume the nature of the negotiation would be to persuade the low bidder to contract for a lesser amount, an amount not exceeding the engineer's estimate.  In examining 61 O.S. 101-136 [61-101-136], provision is found in Section 119 for a governing board rejecting any or all bids and soliciting bids again; but no provision is found which authorizes a governing body to negotiate with a low bidder. If the submitted bids are legally too high or otherwise found insufficient to serve the best interests of the people of Oklahoma, the governing body, in order to be able to enter into a construction contract, must either reject the bids and solicit new bids or properly declare an emergency pursuant to Section 130.  The validity of a city charter provision which gives the city authority to negotiate with a low bidder under the facts you present is not reached in this opinion.  It is, therefore, the opinion of the Attorney General that your question be answered in the negative. Where a city seeks construction bids pursuant to 61 O.S. 101-136 [61-101-136] (1976), the city may not negotiate with the low bidder if all submitted bids exceed the engineer's estimate required in 11 O.S. 673 [11-673] (1971).  (MIKE D. MARTIN) (ksg)